UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-11777 FIRST EQUITY PROPERTIES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-6799846 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1reeway, Suite 300 Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þ.Yes ¨No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) .þYes¨ No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler¨ Non-acceleratedfiler¨(Do not check if a smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).¨Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at August 13, 2012) 1 EXPLANATORY NOTE The purpose of this Amendment No. 1 to First Equity Properties, Inc.'s Quarterly Report on Form 10-Q for the quarter ended June 30, 2012, filed with the Securities and Exchange Commission on August 14, 2012, is solely to furnish Exhibit 101 to the Form 10-Q and make conforming changes to Item 6. Exhibits.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other substantive changes have been made to the Form 10-Q.This Amendment does not reflect events that may have occurred subsequent to the original filing date. ITEM 6. EXHIBITS The following exhibits are filed with this report or incorporated by reference as indicated. Exhibit Number Description Articles of Incorporation of Wespac Property Corporation as filed with and endorsed by the Secretary of State of California on December16, 1996 (incorporation by reference is made to Exhibit3.1 to Form8-K of First Equity Properties, Inc. for event reported June19, 1996). Articles of Incorporation of First Equity Properties, Inc. filed with and approved by the Secretary of State of Nevada on December19, 1996 (incorporation by reference is made to Exhibit3.2 to Form8-K of First Equity Properties, Inc. for event reported June19, 1996). Bylaws of First Equity Properties, Inc. as adopted December20, 1996 (incorporation by reference is made to Exhibit3.3 to Form8-K of First Equity Properties, Inc. for event reported June19, 1996). Agreement and Plan of Merger of Wespac Property Corporation and First Equity Properties, Inc. dated December23, 1996 (incorporation by reference is made to Exhibit3.4 to Form8-K of First Equity Properties, Inc. for event reported June19, 1996). Articles of Merger of Wespac Property Corporation into First Equity Properties, Inc. as filed with and approved with the Secretary of State in Nevada December24, 1996 (incorporation by reference is made to Exhibit3.5 to Form8-K of First Equity Properties, Inc. for event reported June19, 1996). Certificate of Designation of Preferences and Relative Participating or Optional of Other Special Rights and Qualifications, Limitations or Restrictions thereof of the SeriesA 8% Cumulative Preferred Stock (incorporation by reference is made to Exhibit3.6 to Form10-KSB of First Equity Properties, Inc. for the fiscal year ended December31, 1996.) Certification of Acting Principal Executive Officer and Chief Financial and Accounting Officer pursuant to Rules13a-14 and 15d-14 under the Securities Exchange Act of 1934. (incorporated by reference to Exhibit 31.1 of the Quarterly Report on Form 10-Q filed with the Commission on August 15, 2011). Certification Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (incorporated by reference to Exhibit 32.1 of the Quarterly Report on Form 10-Q filed with the Commission on August 15, 2011). Interactive data files pursuant to Rule 405 of Regulation S-T. SIGNATURE PAGE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRST EQUITY PROPERTIES, INC. Date: August 16, 2012 By: /s/ Daniel J. Moos Daniel J. Moos President and Treasurer FIRST EQUITY PROPERTIES, INC. Date: August 16, 2012 By: /s/ Steven Shelley Steven Shelley Director, Vice President and Secretary
